Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 4/27/2022, claims 1-20 have been canceled and claims 21-40 are newly added and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 21 recites the following limitations which is considered to be an abstract idea.  
A method comprising: causing, on a display of a front-of-house device, a user interface (UI) to be presented, the UI including an icon corresponding to a modifier associated with an item offered by a merchant having a physical establishment; receiving a user input on the display beginning at a first location of the display corresponding to the icon and ending at a second location on the display corresponding to the item; adding the modifier to the item associated with a food order; and updating, based at least in part on the user input, the modifier on the UI.
These underlined limitations are considered to be certain methods of organizing human activity and mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements (display, device) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Additional elements of a device and display when considered alone or in combination do not add significantly more to the exception.  In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

device: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
display: for displaying a interface and receiving an input of information from a user. The Examiner takes Official Notice that it is old and well known in the art to display information on a user interface and to receive user input from the display device.
 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24, 26-27, 29, 31, 33-35, 37, and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by https://www.youtube.com/watch?v=plARrn1DlWc (May 2013) (“Silverware”).
.
In regards to claims 21, 29, and 35, Silverware discloses the following limitations:
 A method comprising: causing, on a display of a front-of-house device, a user interface (UI) to be presented, the UI including an icon corresponding to a modifier associated with an item offered by a merchant having a physical establishment; receiving a user input on the display beginning at a first location of the display corresponding to the icon and ending at a second location on the display corresponding to the item; adding the modifier to the item associated with a food order; and updating, based at least in part on the user input, the modifier on the UI.  (Silverware discloses a system and method of providing for a POS system for an establishment including multiple user interfaces that allow for drag and drop functionality of menu items and modifying of menu items for specific customers.  See at least Silveware timestamps 0:15-0:17, 0:33-0:37, and 0:48-1:02 )
In regards to claim 24, 31, and 37, Silverware discloses the following limitations:
wherein the user input comprises swiping or dragging the modifier, the modifier being located adjacent to the item on the display. (Silverware discloses a system and method of providing for a POS system for an establishment including multiple user interfaces that allow for drag and drop functionality of menu items and modifying of menu items for specific customers.  See at least Silveware timestamps 0:15-0:17, 0:33-0:37, and 0:48-1:02 )

In regards to claim 26, 33, and 39, Silverware discloses the following limitations:
wherein updating the modifier comprises displaying an indication that at least one of the modifier has been added to the food order, the modifier has been removed from the food order, an amount of the modifier associated with the food order has changed, or the modifier is requested as a side item. (Silverware discloses a system and method of providing for a POS system for an establishment including multiple user interfaces that allow for drag and drop functionality of menu items and modifying of menu items for specific customers.  See at least Silveware timestamps 0:15-0:17, 0:33-0:37, and 0:48-1:02 )

In regards to claim 27, 34, and 40, Silverware discloses the following limitations:
wherein the UI further comprises a menu of options associated with the modifier. (Silverware discloses a system and method of providing for a POS system for an establishment including multiple user interfaces that allow for drag and drop functionality of menu items and modifying of menu items for specific customers.  See at least Silveware timestamps 0:15-0:17, 0:33-0:37, and 0:48-1:02 )

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 25, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable https://www.youtube.com/watch?v=plARrn1DlWc (May 2013) (“Silverware”), in view of United States Patent Application Publication No. 2017/0109843 A1 to Berg et al. (“Berg”)

In regards to claims 22, 30, and 36, Silverware discloses ADD/SUB/NO selectable items but does not appear to specifically disclose:
wherein the modifier corresponds to one or more ingredients associated with the item of the food order.	The Examiner provides Berg to teach the following limitations:
wherein the modifier corresponds to one or more ingredients associated with the item of the food order. (Berg teaches a restaurant ordering system that provides for adding and subtracting individual ingredients to a menu item such as mayo/cheese/lettuce on a burger.  see at least Fig. 7D)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Silverware the teachings of Berg, in order to allow for a detailed modification to menu items, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 23, Silverware provides a visual representation of a time on the UI see at least timestamp 0:12 top right screen, however, does not appear to specifically disclose the following limitations:
wherein the UI further comprises a visual representation of a time, the method further comprising setting the visual representation of the timer for a predefined amount of time, wherein a front-of-house (FOH) device sends an indication of the item to a back-of-house (BOH) device upon expiration of the predefined amount of time.
The Examiner provides Berg to teach the following limitations:
wherein the UI further comprises a visual representation of a time, the method further comprising setting the visual representation of the timer for a predefined amount of time, wherein a front-of-house (FOH) device sends an indication of the item to a back-of-house (BOH) device upon expiration of the predefined amount of time. (Berg discloses setting a timer on the FOH device and upon expiration of the timer, sends order information to the BOH device.  see at least ¶¶ 0012-0013, 0072, and 0081-0082)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Silverware the teachings of Berg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 25,  Silverware discloses ADD/SUB/NO selectable items but does not appear to specifically disclose:
further comprising: determining, based at least in part on the user input, that the user input corresponds to an instruction to add the modifier to the item associated with the food order; and adding, based at least in part on the determining, the modifier to the item associated with the food order. 
The Examiner provides Berg to teach the following limitations:
further comprising: determining, based at least in part on the user input, that the user input corresponds to an instruction to add the modifier to the item associated with the food order; and adding, based at least in part on the determining, the modifier to the item associated with the food order. (Berg teaches a restaurant ordering system that provides for adding and subtracting individual ingredients to a menu item such as mayo/cheese/lettuce on a burger.  see at least Fig. 7D, 7E, and 7F)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Silverware the teachings of Berg, in order to allow for a detailed modification to menu items, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 28, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable https://www.youtube.com/watch?v=plARrn1DlWc (May 2013) (“Silverware”), in view of United States Patent Application Publication No. 2018/0364887 A1 to Bell et al. (“Bell”)

In regards to claim 28, 32, and 37, Silverware does not appear to specifically disclose the following limitations:
further comprising: determining at least one of that a front-of-house (FOH) device is physically coupled to another device or is within a threshold proximity of the other device; and causing presentation, on the display and at least partly in response to determining the at least one of that the FOH device is physically coupled to the other device or is within the threshold proximity of the other device, of a second UI for performing one or more predefined actions. 
The Examiner provides Bell to teach the following limitations:
further comprising: determining at least one of that a front-of-house (FOH) device is physically coupled to another device or is within a threshold proximity of the other device; and causing presentation, on the display and at least partly in response to determining the at least one of that the FOH device is physically coupled to the other device or is within the threshold proximity of the other device, of a second UI for performing one or more predefined actions. (Bell discloses a system and method of generating and dynamically changing a UI for use in both FOH and BOH application including generating a layout, determining an action to take, and receiving and generating a UI based on location context.  see at least Figure 4, Abstract and ¶¶ 0026, 0063-0078, and 0088).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Silverware the teachings of Bell, in order to provide order status/customer needs updates based on wait staff location, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627